                              UNITED STATES DISTRICT COURT
                         FOR MIDDLE DISTRICT OF NORTH CAROLINA
                                  GREENSBORO DIVISION

 ----------------------------------------------------------------------X
 DH-DHEKELIA SHIP MANAGEMENT LIMITED,
                                                                           Case No.
                                    Plaintiff,
 -vs-                                                                      VERIFIED COMPLAINT

 BLUESTONE COAL SALES CORPORATION and
 BLUESTONE RESOURCES, INC.

                                    Defendants
 ----------------------------------------------------------------------X



        Plaintiff, DH-DHEKELIA SHIP MANAGEMENT LIMITED (hereinafter “DH-Dhekelia”

or “Plaintiff”), by and through undersigned counsel, files this Verified Complaint against

Defendants BLUESTONE COAL SALES CORPORATION (hereinafter “Bluestone”) and

BLUESTONE RESOURCES, INC. (hereinafter “BRI”) (collectively referred to as “Defendants”),

and alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Subject matter jurisdiction of this Honorable Court is based upon admiralty and

maritime jurisdiction pursuant to 28 U.S.C. §1333 and is brought under the provision of Rule B of

the Supplemental Rules for Certain Admiralty and Maritime Claims. This case is also an admiralty

and maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure for a

claim of breach of a maritime contract.

        2.       Venue is proper in this District Court pursuant to 28 U.S.C. §1391(b) because the

property belonging to the Defendants is located in the Middle District of North Carolina.




                                                        1


        Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 1 of 6
                                         THE PARTIES

       3.      At all times material hereto, Plaintiff, was and still is a foreign company organized

under the laws of Cyprus.

       4.      Upon information and belief, at all times material hereto, Defendant Bluestone Coal

Sales Corporation, was and still is a foreign company organized under the laws of Virginia.

       5.      Upon information and belief, at all times material hereto, Defendant Bluestone

Resources Inc., was and still is a foreign company organized under the laws of Virginia.

                                          THE FACTS

       6.      At all times material hereto, DH-Dhekelia was the disponent owner of the M/V

ELENA VE (hereinafter the “Vessel”).

       7.      On or about November 4, 2020, Plaintiff entered into a charter party agreement to

charter the Vessel to Bluestone for the carriage of cargo consisting of 70,000 MT 10% MOLOO

coal to be loaded. A copy of the fixture recap and charter party is attached hereto as Exhibit 1.

       8.      The charter party agreement for the transport of cargo is a maritime contract.

       9.      Pursuant to Clause 43, the charter party agreement is governed by English law, and

any dispute arising under the agreement shall be referred to arbitration in London. Id.

       10.     DH-Dhekelia and Bluestone agreed that demurrage would be calculated at the

maximum rate of USD 16,000 (per day pro rata). Id.

       11.     Pursuant to the terms of the charter party agreement, cargo shall be loaded at the

expense of Bluestone “per weather working day of 24 consecutive hour, Saturday, Sundays and

Holidays included.” Id. In addition, cargo shall be discharged at the expense of Bluestone “per

weather working day of 24 consecutive hour, Sundays and holidays included.” Id.




                                                 2


       Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 2 of 6
       12.     On January 3, 2021, the Vessel arrived at Newport News, Virginia and tendered

notice of readiness at the port on at 20:35 LT. The time for laytime and demurrage calculations

would have begun to run at that time.

       13.     Upon the Vessel’s arrival, Defendants were not ready to load cargo.

       14.     The time allowed for loading and discharging under the charter party agreement

would have been 2.4 days had the cargo been loaded. The Vessel accrued a total of 38.64 days

waiting to load the cargo. A copy of the time sheet for the Vessel is attached hereto as Exhibit 2.

       15.     Accordingly, costs have been incurred in the form of hire and bunkers consumed

which Plaintiff claims as damages in the alternative to demurrage accrued for the time waiting to

load in the amount of USD 693,201.60. On or about February 11, 2021, Plaintiff submitted the

invoice to Bluestone for amounts due and owing for demurrage. A copy of the invoice is attached

hereto as Exhibit 3.

       16.     Plaintiff incurred additional port and operating costs while the Vessel was awaiting

cargo from the Defendants and was required to pay its local agents an estimated amount of USD

100,563.17; remit payment for an underwater inspection and cleaning totaling USD 8,000;

incurred costs totaling USD 302,000 for ballasting the Vessel (without cargo thus without income)

from the point of delivery to the port of loading only to load this cargo; and damages incurred and

estimated at USD 500,000 from the Head Owners due to the Plaintiff’s possible early redelivery

of the Vessel and redelivery outside the agreed redelivery area.

       17.     Defendant BRI, on behalf of Defendant Bluestone, made partial payment from their

BB&T Bank account totaling USD 199,980. All payments made related to the charter party were

remitted by Defendant BRI on behalf of Defendant Bluestone.




                                                 3


       Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 3 of 6
         18.      Despite numerous requests for payment of the remaining costs and the clear

obligation to remit costs for damages/demurrage, agent fees, underwater cleaning, ballasting the

Vessel from the point of delivery to the port of loading, and the redelivery claim from the Head

Owners, the remaining costs in the amount of USD 1,403,784.77 remain unpaid by Defendants.

         19.      Defendants have failed, neglected, and/or refused to submit payment for

damages/demurrage, agent fees, underwater cleaning, ballasting costs and redelivery costs due and

owing under the charter party agreement.

                           APPLICATION FOR ATTACHMENT UNDER
                            SUPPLEMENTAL ADMIRALTY RULE B

         20.      Plaintiff restates and re-alleges paragraphs 1 – 19 in the above foregoing Verified

Complaint.

         21.      Plaintiff’s claim against Defendants for unpaid damages/demurrage, agent fees,

cleaning costs, ballasting costs, and redelivery fees is a maritime claim. This is an ancillary

proceeding to secure jurisdiction and security over Defendants.

         22.      Interest, costs, and attorney’s fees are routinely awarded to the prevailing party

under English Law and the procedural rules of London arbitration. It is standard for interest to be

awarded to the prevailing party in the amount of 4.5% to 5.5%, compounded quarterly.

         23.      Plaintiff expects to recover the following amounts in arbitration from Defendant:

                  A.       Damages/Demurrage, Agent Fees, Cleaning Costs
                           Ballasting Costs and redelivery fees:                          $1,403,784.77
                  B.       Estimated Interest for Principal Claim:                        $ 146,676.00
                           (2 years at 5.0 %, compounded quarterly)
                  C.       Estimated Arbitration Cost1:                                   $ 85,000.00
                  D.       Estimated English Solicitor and Counsel Fees:                  $ 100,000.00
                           TOTAL:                                                         $1,735,460.77


1
 The estimates are based on the anticipated costs and fees for this straightforward matter for this indisputable debt.
Plaintiff reserves the right to seek additional security if necessary pursuant to, inter alia, Supplemental Rule B and
Rule E.


                                                          4


         Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 4 of 6
        24.      Plaintiff’s total claim for damages/demurrage, agent fees, cleaning costs, ballasting

costs, and redelivery costs plus applicable interest, costs, and fees in the aggregate estimated to be

no less than $ 1,735,460.77.

        25.      Defendants are not present and cannot be found in the District within the meaning

of Rule B of the Supplemental Rules for Certain Admiralty and Maritime Law Claims. See

Attorney Declaration of Patrick M. Brogan attached hereto as Exhibit 4.

        26.      Upon information and belief, the Defendants do have within the District tangible

or intangible personal property, which is subject to attachment, and in the hands of parties who

may be named garnishees in the process of maritime attachment and garnishment. Defendants

have assets in the form of property in a bank account maintained at BB&T Bank. A copy of a

SWIFT message containing Defendants’ bank account information is attached as Exhibit 5.

        27.      BB&T Bank is a corporation found within the District with an address at 7701

Airport Center Drive, Suite 2700, Greensboro NC 27409 and subject to service of process as a

garnishee in this matter.2

        28.      Prior payments by Bluestone to Plaintiff have been remitted by BRI from its BB&T

Bank U.S. dollar bank account located within the District. Id.

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays as follows:

        A.       That process in due form of law, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction be issued against Defendants and said Defendants

be cited to appear and answer the allegations of this Verified Complaint;




2
  Due to the recent stay-at-home order, this branch location may be temporarily close, operating with limited hours,
or may limit the public access. Accordingly, service of process on garnishee may be attempted at any BB&T branch
that is open and will accept service of process.


                                                         5


         Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 5 of 6
       B.      That if Defendants cannot be found within this district, then all of their respective

tangible or intangible property within this District, including physical property, or any property in

which Defendants have an interest, debts, credits, or effects including but not limited to: bank

accounts, checks, documents of title, shares of stock or other financial instruments, and any other

funds, collateral or property of any kind belonging to, claimed by, or held for the benefit of, the

Defendant in the hands or control of persons named as garnishees in the Process of Maritime

Attachment and Garnishment, be attached and seized pursuant to Supplemental Admiralty Rule

B for Certain Admiralty and Maritime Claims;

       C.      That if Defendants fail to appear and answer this matter once property has been

attached and notice and service of same provided consistent with the Federal Rules of Civil

Procedure and the Supplemental Admiralty Rules, that judgment be entered against the Defendant

in the sum of $1,735,460.77 and the proceeds of the assets attached be applied in satisfaction

thereof;

       D.      That the Court grant Plaintiff such other and further relief as it deems just, equitable

and proper.

Dated: February 18, 2021                       Respectfully submitted,


                                                       /s/ Patrick M. Brogan
                                               Patrick M. Brogan (NCSB No. 24067)
                                               DAVEY & BROGAN, P.C.
                                               101 Granby Street, Suite 300
                                               Norfolk, Virginia 23510
                                               Tel: 757.622.0100; Fax: 757.622.4924
                                               pbrogan@daveybroganpc.com
                                               Counsel for DH-Dhekelia Ship Management Ltd.




                                                  6


        Case 1:21-cv-00135-TDS-JEP Document 1 Filed 02/18/21 Page 6 of 6
